                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION                                     FILED
                                                                        Scott L. Poff, Clerk
                                                                     United States District Court

JASON EASTMAN PROTZMAN            )                               By EKerr at 2:38 pm, Jan 28, 2019

and MICHELLE ANGELA               )
PROTZMAN,                         )
                                  )
     Plaintiffs,                  )
                                  )
v.                                )           CV617-159
                                  )
HENRY JACK PROCTOR.,              )
                                  )
     Defendant.                   )

                                ORDER

     This case was recently reassigned to the undersigned. See Docket

entry dated Jan. 8, 2019. Because of my prior service as a private mediator

in this dispute, and to avoid any appearance of impropriety, I recuse.

     Two federal statutes govern judicial disqualification due to conflict

of interests. The first, 28 U.S.C. § 144, only applies when “a party . . .

makes and files a timely and sufficient affidavit . . . .” Since no such

affidavit has been filed, it does not apply here. The second, 28 U.S.C.

§ 455, “places a judge under a self-enforcing obligation to recuse himself

where the proper legal grounds exist.” United States v. Alabama, 828 F.2d

1532, 1540 (11th Cir. 1987), superseded by statute on other grounds as

recognized by J.W. by and through Tammy Williams v. Birmingham Bd.
of Ed., 904 F.3d 1248, 1254 (11th Cir. 2018). It is unclear to what extent

service as a mediator requires recusal. See Blackmon v. Eaton Corp., 587

F. App’x 925, 934 (6th Cir. 2014) (“[W]e cannot find authority for the

proposition that participation in a mediated settlement conference

categorically disqualifies a judge from later deciding a motion in that same

case”); S.E.C v. ING Annuity and Life Ins. Co., 360 F. App’x 826, 828 (9th

Cir. 2009) (finding no authority for recusal if they served as mediators in

a related proceeding); Black v. Kendig, 227 F. Supp. 2d 153, 155 (D.D.C.

2002)(collecting cases). Nevertheless, it is vital that litigants and the

public see that the judicial process is fair and impartial. Accordingly, I will

exercise my discretionary power to recuse in this case.

      The Clerk is, therefore, DIRECTED to reassign this case to

Magistrate Judge James E. Graham for all further proceedings.

      SO ORDERED, this 28th day of January, 2019.

                                          ______________________________
                                          CHRISTOPHER L. RAY
                                          UNITED STATES MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA




                                      2
